DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11240445, hereinafter the ’45 patent. Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of the claims 1-20, which are not explicitly recited in the claim 1 of the ’45 patent would have been obvious to one of ordinary skill in the art at the time the invention was made and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
    For example, claim 1 of the ’45 patent recites all the features and steps found in claim 1 of the instant application including the image sensors with detectors, the generation of the  reference block-sum image, the first auxiliary block-sum image, and the second auxiliary block-sum image; the determined an alignment between the first auxiliary block-sum image and the reference block-sum image; the determined an alignment between the second auxiliary block-sum image and the reference block-sum image; the generation of the first set of warped image and warped block-sum image, the second set of warped image and warped block-sum image, the third set of warped image and warped block-sum image, the merging of the warped block-sum and the display of the merged warped block-sum, as claimed.
The only distinction between the application’s claim 1 and the patent’s claim is that the ’45 patent does not specifically describe that pixels of the reference block-sum image, and the first and second auxiliary block-sum images, respectively, are each associated with a value corresponding to a number of photon detections at that pixel in the set of images. 
However, considering that in claims 3 and 4, which is a continuation of claim 1 of the ’45 patent, each of the images are described to: 1) represent detected photons, 2) have a plurality of pixels and consists of first and second subsets of pixels corresponding to detectors that detect photons, and that 3) each of the first and second pixel subsets of block-sum images has a corresponding value associated with the total number of detected photons over the set of images associated with the respective block-sum images, it is obvious that in generating the reference block-sum image, and the first and second auxiliary block-sum images based on the sum of the set of images associated with their respective blocks, such processes would be performed in a manner such that images of the set are each associated with a value corresponding to a number of photon detections at that pixel in the set of images. 
Accordingly, those in possession of the invention, before its effective filing date, would have found the features of claims 3-4 of the patent highly eminent when generating the reference block-sum image, and the first and second auxiliary block-sum images, such that images pixels of the set are each associated with a value corresponding to a number of photon detections at that pixel in the set of images. Such implementation would enable the system to generate high quality images compared to images captured using conventional sensors. As such, the granting of the current application would infringe with the claimed invention of the ‘45 patent. 
The granting of claims 2-9 of the current application would infringe with the limitations found in claims 2-9 of the ‘45 patent as these claims share salient features. Thus, claims 2-9 of the instant application are unpatentable for obvious-type double patenting over claims 2-9 of the ’45 patent. 
The granting of claim 10 of the current application would infringe with the claimed invention found in claim 10 of the ‘45 patent, in light of claims 11 and 14 of said patent, for reasons similar to the analysis of claim 1, as described above. Thus, the granting of the current application’s claim 10 of the application would infringe with the claimed invention found in [combined] claims 10, 11 and 14 of the ‘45 patent. 
The granting of claims 11-15 of the current application would infringe with the limitations found in claims 11-15 of the ‘45 patent as these claims share salient features. Thus, claims 11-15 of the instant application are unpatentable for obvious-type double patenting over claims 11-15 of the ’45 patent. 
The granting of claim 16 of the current application would infringe with the claimed invention found in claim 16 of the ‘45 patent, in light of claims 18-19 of said patent, for reasons similar to the analysis of claim 1, as described above. Thus, the granting of the current application’s claim 16 of the application would infringe with the claimed invention found in [combined] claims 16 and 18-19 of the ‘45 patent. 
The granting of claims 17-20 of the current application would infringe with the limitations found in claims 17-20 of the ‘45 patent as these claims share salient features. Thus, claims 17-20 of the instant application are unpatentable for obvious-type double patenting over claims 17-20 of the ’45 patent. 

Allowable Subject Matter
4.    Claims 1-20 appear to contain features that are considered to be novel in view of the prior art of record, but are rejected on the ground of obviousness-type double patenting. A final determination of patentability of the claims will be made upon resolution of the above claim rejections. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
09/30/2022